     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 1 of 26




             IN THtr UNITED STATtrS DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF'AMERICA,           )
                                    )        Civil No. 4:19-cv-00143
           Plaintiff,               )
                                    )
             V.                     )        VERIFIED COMPLAINT FOR
                                    )        FORFEITURE 1l'/ REM
APPROXIMATELY 570 PAIR              )
oF ASSORTED NIKE AND                )
ADIDAS SHOES,                       )
                                    )
           Defendants.              )
                                    )

     Plaintiff, United States of America hereby files and serves this

VBnrrIBo Coupu.INT IN RBna and alleges as follows:

                   I.    NATURE OF THE ACTION

      1.   This is an action to forfeit and condemn specific property to

the use and benefit of the United States of America ("Plaintiff') due to its

involvement in violations of 21 U.S.C.   S   846 (attempt and conspiracy) and

$ 8a1(a)(1)(prohibited acts), and 18 U.S.C. S 1956(a)(t)(B)(i) (Iaundering

of monetary instruments).

     2.    The Defendant property is believed to be subject to forfeiture

pursuant to 27 U.S.C. S 881(a)(6), as proceeds of money, negotiable

instruments, securities, or other things of value furnished or intended to
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 2 of 26




be furnished by a person        in exchange for a controlled substance, in
violation of Subchapter    I-   Control and Enforcement, of Chapter 13     -
Drug Abuse Prevention and Control, and Title       2l -   Food and Drugs, of

the United States Code.

     3.    The Defendant property is believed to be subject to forfeiture

pursuant to 18 U.S.C. S 981(a)(t)(A), as personal property involved in a

transaction or attempted transaction in violation of Section 1956 of Title

18, United States Code, and as property traceable to such property.

                          II.    DEFENDANT IN REM

     4. The Defendant property is generally described                     as

approximately 570 pair of assorted Nike and Adidas shoes seized during

the execution of a search warrant at Dino's Storage, 5327 Southeast      14th


Street, Des Moines, Iowa. The Defendant property is in the custody of

Iocal Iaw enforcement.

                      III.
                         JURISDICTION,VENUE,
                    AND PROCEDURAL AUTHORITY

     5.    This Court has jurisdiction over an action commenced by the

United States as Plaintiff, pursuant to 28 U.S.C.   S 1345.

     G.    This Court has original jurisdiction over this action for the

recovery or enforcement of a fine, penalty, or forfeiture incurred under
                                       2
        Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 3 of 26




an Act of Congress, pursuant to 28 U.S.C. $ 1355(a).

        7.      This Court also has jurisdiction over this action because acts

or omissions giving rise to this civil forfeiture occurred in the Southern

District of Iowa, therefore, this action may be brought in this District,

pursuant to 28 U.S.C.      S   1355G)(1)(A).

        8.     Venue   is proper in this District    because   this is a civil
proceeding for the recovery of a pecuniary fine, penalty, or forfeiture, and

is being prosecuted in the District where the action accrues and where

the Defendant property is found, as authorized by 28 U.S.C. $ 1395(a)

and   @).

        9.     Venue is also generally proper in this District under 28 U.S.C.

S   1391(b)(2) because    it is where "a substantial part of the events or
omissions giving rise to the claim occurred, or a substantial part of the

property that is the subject of the action is situated."

        10.    The general rules for civil forfeiture proceedings are set forth

in 18 U.S.C. S 983.
                                    IV. FACTS

        11.    The "Controlled Substances Act" was enacted by Congress as

Tit1e   II   of the "Comprehensive Drug Abuse Prevention and Control Act


                                          3
       Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 4 of 26




of 1970," Pub.L. No. 91-513, 84 Stat. 7236 (1970) (codified at 27 U.S.C.

ss 801-904).

       12. The term "controlled substance" is defined in 2l              U.S.C.

S   802(6) to mean a drug or other substance, or immediate precursor,

included   in any of the five schedules of such substances set forth in
subchapter I of Title 21.

       13. Schedule I substances have a high potential for abuse, and
have no currently accepted medical use          in treatment in the United
States, and there is a lack of accepted safety for use of these drugs under

medical supervision. 21 U.S.C. S 81200)(1)(A)-(C).

       14.   Schedule   II substances have a high potential for abuse, but
the drugs or substances have a currently accepted medical use in
treatment in the United States or a currently accepted medical use with

severe restrictions. Abuse of Schedule     II controlled   substances may lead

to severe psychological or physical dependence 21 U.S.C.       S   812@)(2)(A)   -
(c).

       15. Under the Controlled Substances Act, it is unlawful to
distribute, dispense, or possess with intent to distribute a controlled

substance unless authorized by law to do so. 21 U.S.C. S 841(a)(1).


                                       4
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 5 of 26




      16. Under the Controlled          Substances   Act,   it is unlawful   to

conspire with others to violate its prohibitions. 21 U.S.C. $ 846.

      17.   Under Title 18, United States Code, Section 1956(a)(1)(B), it

is illegal to knowingly    conduct,    or attempt to    conduct,   a financial
transaction with the proceeds of a specified unlawful activity for the

purpose   of concealing or        disguising   the nature, Iocation, source,
ownership, or control of the proceeds of the specified unlawful activity.

      18.   Section 1956(c)(7)(A) of Title 18, United States Code defines

the term "specified unlawful activity" to including any offense under 18

U.S.C. S 1961(1), which includes "the felonious manufacture,
importation, receiving, concealment, buying, selling, or otherwise in a

controlled substance . . . punishable under any law of the United States."

      19. It is believed that, or will be after a reasonable opportunity
for further investigation and discovery, evidence will show the Defendant

property is traceable to the proceeds of prohibited controlled substance

offenses, and is traceable to financial transactions involving the proceeds

of specified unlawful activity.

      20. In   November 20t7, the Des Moines Police Department

(hereinafter "DMPD") received information that a black male named


                                       5
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 6 of 26




"Diamond" was selling large amounts of methamphetamine, marijuana,

and cocaine in Des Moines.

     21.   The information explained "Diamond" had storage units at

Storage Mart, Iocated   at the intersection of Southeast     14th and Bell

Avenue in Des Moines, Iowa, and the Dino's Storage on Southeast 14th in

Des Moines, Iowa.

     22.   The DMPD was also informed that "Diamond" conducted drug

deals at area hotels and the Storage Mart.

     23. The person sharing this information identified a jail booking
photo of Diamond Martell WEATHERALL as the person previously

described as "Diamond."

     24.   During the month of November 2077, representatives from

Dino's Storage and Storage Mart confirmed that WEATHERALL had

rental units at both storage complexes.

     25. WEATHERALL has rented storage unit #563 at Storage Mart
since January 28, 2015 and storage unit #N-2-59 at Dino's Storage since

October 29, 2015.

     26. The DMPD conducted surveillance and confirmed that
WEATHERALL visited both units frequently from December 2Ol7

                                     6
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 7 of 26




through October 2018.

      27.     In October 2018, the DMPD, again, received information that

WEATHERALL was            still   involved   in   dealing methamphetamine,

marijuana, and cocaine.

      28.   Methamphetamine, marijuana, and cocaine are all controlled

substances.

      29.   WEATHERALL was not authorized by law,              at any time
relevant to this Complaint, to distribute controlled substances to others.

     30.    On November     l,   2018, members of the DMPD went to Dino's

Storage with a properly-trained and certified drug-detecting canine to

conduct an exterior sniff of storage unit #N-2-59.

     31. A member of the DMPD with the properly-trained                  and

certified drug-detecting canine conducted a sweep of the hallway that

contained the storage unit, without knowing which storage unit or units

were under suspicion.

     32.    The trained and certified drug-detecting canine positively

indicated on unit #N-2-59, which was rented by WEATHERALL.

     33.    The properly-trained and certified drug-detecting canine did

not positively indicate on any of the other storage units in the hallway.


                                       7
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 8 of 26




      34. Thereafter,    another member of the DMPD was assigned to

watch Dino's Storage, unit #N-2-59 while a search warrant was sought.

     35. At Storage Mart, the same process was followed, and the
properly-trained and certifie d drug- detecting canine positively indicated

at storage unit #563, which was also rented by WEATHERALL.

     36. The properly-trained     and certified canine did not indicate on

any other units.

     37.    Based on the properly-trained and certified canine's positive

indication to the presence of controlled substances at both storage units,

an application for a search warrant was prepared.

     38.    Later on November 1, 2078, a search warrant, supported by

probable cause, was properly-issued by a PoIk County, Iowa judge to

search Dino's Storage, unit #N-2-59 and Storage Mart, unit #563.

     39.    That same day, the search warrant was executed at Dino's

Storage, unit #N-2-59.

     40. After being informed about the warrant, an on-site manager
opened the unit using a key.

      4L.   Photographs were taken of the     unit prior to itemizing the
evidence.


                                     8
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 9 of 26




     42.   The following evidence was lawfully-found at Dino's Storage,

unit #N-2-59:

                Type                                    Itern

Cocaine                                  Torn baggie with cocaine (est. 25
                                         grams)
Cocaine                                  Large heat sealed package with
                                         cocaine (est. I,023 grams)
Cocaine                                  Ga1lon- s tze d Zrploc b a g with
                                         cocaine (est. 408 grams)
Cocaine                                  Baggie with cocaine (est. 15
                                         grams)
Marijuana                                5 heat sealed packages of
                                         mariiuana (est. 2,449 grams)
Currency                                 Three bundles of currency
                                         totaling $6,020.00
Currency                                 $4,000 in small safe
Drug Paraphernalia                       Working digital scale and scoop
                                         with cocaine residue
Firearm or firearm-related item          A Walther P1 9mm caliber pistol,
                                         bearing serial number
                                         180557W486
Firearm or firearm-related item          A Smith and Wesson M&P
                                         Bodyguard .380 caliber pistol,
                                         bearins serial number KDY9745
Firearm or firearm-related item          A loaded Walther PPX 9mm
                                         caliber handgun, bearing serial
                                         number FAO2256
Firearm or firearm-related item          A Ruger LCR 38 SPL+P .38
                                         caliber 5-cylinder revolver,
                                         bearins serial number 1540-36058
Firearm or firearm-related item          A loaded Metroarms American
                                         Classic II 1911 .45 caliber pistol,
                                         bearins serial number A72-05746


                                     9
      Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 10 of 26




               Type                                    Item
Firearm or firearm-related item         A loaded Colt Defender .45 caliber
                                        handgun, bearing serial number
                                        DR631444
Firearm or firearm-related item         A loaded Taurus PT117 G2 9mm
                                        caliber handgun, bearing serial
                                        number TIP06684
Firearm or firearm-related item         A loaded Ruger AR-556 5.56
                                        caliber rifle, bearing serial
                                        number 851-22868
Firearm or firearm-related item         A loaded IO Inc. Model IO-15 5.56
                                        caliber multi rifle, bearing serial
                                        number NH0000148
Firearm or firearm-related item         A black magazine from Walther
                                        P1 firearm
Firearm or firearm-related item         An empty black magazrrre from
                                        Smith & Wesson M&P Bodyguard
                                        firearm
Firearm or firearm-related item         An empty black .380 extended
                                        magazine
Firearm or firearm-related item         Empty metal .380 magazines
                                        previously in "Kimber" box with
                                        M&P Bodyguard
Firearm or firearm-related item         Live brass FMJ "FC 9mm Luger"
                                        round from chamber of Walther
                                       PPX
tr'irearm or firearm-related item      One black magazine previously
                                       inserted in Walther PPX
Firearm or firearm-related item        Live brass FMJ "S&B 9x19 16"
                                       rounds
F   irearm or firearm-related item     Live brass FMJ "WIN 9mm
                                       Luger" rounds from inserted
                                       magazine of PPX
Firearm or firearm-related item        Live brass FMJ "\ /fN" rounds
Firearm or firearm-related item        Live aluminum FMJ "FC NR 45
                                       Auto" round from chamber of
                                       Metroarms American Classic II

                                      10
      Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 11 of 26




               Tvpe                                    Item
Firearm or firearm-related item        Black magazine previously
                                       inserted into Metroarms
                                       American Classic II
Firearm or firearm-related item        Live Aluminum FMJ "FC NR 45
                                       Auto" from magazine previously
                                       inserted into Metroarms
                                       American Classic II
tr'irearm or firearm-related item      Live HP "Federal4S Auto" round
                                       from chamber of Colt Defender
tr'irearm or firearm-related item      Live "SIG 45 Auto" rounds from
                                       magazine of Colt Defender
Firearm or firearm-related item        Empty magazine from chamber of
                                       Taurus PTl1l
Firearm or firearm-related item        Live "FC 9mm Luger" round from
                                       chamber of Taurus PT111
Firearm or firearm-related item        Live "WIN 9mm Luger" rounds
                                       from masazine of Taurus PT111
Firearm or firearm-related item        30 live rounds, "NATO LC15"
                                       from masazine of Ruser AR-556
Firearm or firearm-related item        One live "WIN USA 5.56mm"
                                       round from chamber of IO-15
Firearm or firearm-related item        29 live "WIN USA 5.56mm"
                                       rounds from inserted magazine of
                                        IO- 15
Firearm or firearm-related item        Black PMAG 30 magazine found
                                       in tactical bas
F   irearm or firearm-related item     B1ack PMAG 40 magazine found
                                       in tactical bag
Firearm or firearm-related item        27 lle rounds "Asuila 5.56 16"
Firearm or firearm-related item        1 live round "NATO LC-15" from
                                       "PMAG 30" maqazine
Firearm or firearm-related item        40 live rounds "WIN USA
                                       5.56mm" from "PMAG 40"
                                       magazine
Firearm or firearm-related item        Empty black PMAG 40 magazine
                                       found in tactical bag

                                     11
    Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 12 of 26




               Tvrre                                 Item
Firearm or firearm-related item       trmpty black PMAG 40 magazune
                                      previously containing live rounds
                                      found in tactical bag
Firearm or firearm-related item       17 live brass rounds "WIN USA
                                      5.56" from black "PMAG 40"
                                      magazrrre found in tactical bag
Firearm or firearm-related item       One metal "CoIt 45 Auto"
                                      magazrne found in the tactical
                                     bas
Firearm or firearm-related item      Four live nickel "Federal 45 Auto"
                                     rounds from metal CoIt 45 Auto
                                     magazine
Firearm or firearm-related item      Three live nickel "Hornady 45
                                     Auto" rounds from metal CoIt 45
                                     Auto magazine
Firearm or firearm-related item      One black PT111 G2 magazine
                                     from tactical bae
Firearm or firearm-related item      11 live brass "WIN 9mm Luger"
                                     rounds from "PT177 G2"
                                     magazine
Firearm or firearm-related item      1 black "Glock" magazine found in
                                     tactical bag
Firearm or firearm-related item      Six live nickel "Federal 40 Smith
                                     & Wesson" rounds from "Glock"
                                     magazine
Firearm or firearm-related item      Six live brass "F ederal 40 Smith
                                     & Wesson" rounds from "Glock"
                                     magazine
Firearm or firearm-related item      Empty black "Glock" magazine
tr'irearm or firearm-related item    Empty black and silver "Chip
                                     McCormick Custom LLC Power
                                     l0" magazrne
Firearm or firearm-related item      7 live HP rounds "Hornady 45
                                     Auto" from "Chip McCormick
                                     Custom LLC Power 10" masazine



                                    T2
      Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 13 of 26




                 Tvpe                                  Item
tr'irearm or firearm-related item         live round "tr'ederal 45 Auto"
                                          1
                                        from "Chip McCormick Custom
                                        LLC Power 10" magazltte
tr'irearm or firearm-related item       1 live HP "Federal45 Auto" from
                                        "Chip McCormick Custom LLC
                                        Power 10" magaztrte
Firearm or firearm-related item         1 live critical defense round
                                        "Hornady 45 Auto" from "Chip
                                        McCormick Custom LLC Power
                                        10" mag azLne
Firearm or firearm-related item         One empty black "ProMag"
                                        magazine
Firearm or firearm-related item         14 live rounds "FC NR 45 Auto"
                                        from black "ProMag" magazrrre
Firearm or firearm-related item         1 black barrel magazine "1917 28
                                        RDS"
Firearm or firearm-related item          live HP rounds "Federal 45
                                          11
                                       Auto" from black barrel magazine
                                       "1911 2g RDS"
Firearm or firearm-related item        1 live round "SIG 45 Auto" from
                                       black barrel magazine "1917 28
                                       RDS"
Firearm or firearm-related item        1 black/clear plastic .40 cal barrel
                                       magazine, 50 round capacity
F   irearm or firearm-related item     37 live rounds .40 cal "GFL 40
                                       Smith & Wesson" from black/clear
                                       plastic .40 cal barrel magazine, 50
                                       round capacitv
Firearm or firearm-related item        One empty double barrel M16A{4
                                       magazine, 100 round capacity
Firearm or firearm-related item        93 live rounds "Aguila 5.56 16"
                                       from double barrel M16/M4
                                       magazine, 100 round capacity
Firearm or firearm-related item        1 live round "Aguila 223 REM"
                                       from double barrel M16A{4
                                       magazine

                                     13
      Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 14 of 26




                Tvpe                                    Item
F irearm or firearm-related item           4 boxes of "Aguila" 5.56x45mm
                                        live ammunition containing 190
                                        live rounds
F   irearm or firearm-related item      1 box of "Ten Ring" ammunition
                                        380 Auto containing 14 live
                                        rounds
Firearm or firearm-related item          1 box of "Hornady" 357 Mag
                                        ammunition containing 7 live
                                        rounds
Firearm or firearm-related item         2 live "Federal 38 Special" rounds
tr'irearm or firearm-related item        1 box of "Sig Sauer" 45 auto
                                        ammunition containing 17 live
                                        rounds
F'irearm or firearm-related item        7 live Federal NR Auto rounds
Firearm or firearm-related item          l box of "CCI" 22LR pest control
                                        shotshell containing 20 live
                                        rounds
Firearm or firearm-related item         One empty metal "CoIt 45 Auto"
                                        maqazine
Firearm or firearm-related item         5 live rounds "FC NR 45 Auto"
                                        from metal "CoIt 45 Auto"
                                        magazine
Firearm or firearm-related item         One empty black "PMAG D-60"
                                        drum magazine, 45-round
                                        capacity
Firearm or firearm-related item         One empty green "PMAG 30"
                                        magazr[re
F   irearm or firearm-related item      18 live rounds "Aguila 5.56 16"
                                        from green "PMAG 30" magazlrte
Firearm or firearm-related item         One empty green ammo can
Firearm or firearm-related item         3 boxes of "CCI" 22LR pest
                                        control shotshell containing 60
                                        live rounds
Firearm or firearm-related item         4 live rounds "S&B 9x19 16"
Firearm or firearm-related item         1 live round "WIN 9mm Luser"



                                      t4
    Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 15 of 26




                Type                                    Item
 Firearm or firearm-related item          1 live round "tr'C 9mm Luger"
                                          from green ammo can
 tr'irearm or firearm-related item        1 black ammo can containing
                                          2350 misc. Iive rounds
 CeIIphone                                Black Samsung Galaxy S8
                                      cellphone
 Other property                       570 pairs of new assorted Nike
                                      and Adidas shoes in boxes
 Firearm or firearm-related item      Various gun boxes and holsters,
                                      receipts for firearms for
                                      WEATHERALL
Miscellaneous property                Two pieces of mail and a shipping
                                      Iabel for WEATHERALL

      43. A    lawfully-issued search warrant, supported by probable

cause, was executed the same day at Storage Mart, unit #563.

      44.    An on-site manager used a key to access the unit.

      45.    Photographs of the unit were taken before any evidence was

inventoried.

      46.    The following evidence was lawfully-found found at Storage

Mart unit #563:

                 Tvpe                                   Item
Drug Packaging                        Vacuum-sealed packaging with
                                      marijuana residue

Drug Packaging                        Vacuum-sealed packaging with
                                      mariiuana residue



                                     15
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 16 of 26




               Tvpe                                     Item
 Firearm-related item                  Gun box with MC Sports receipt
                                       for Taurus 9mm in
                                       WEATHERALL's name

     47.    Based on the evidence found     in the storage units, a search
warrant application, based on probable cause, was written for
WEATHERALL's residence at 4317 SE         17tn   Street, Des Moines, Iowa.

      48.   Included in the application was a request to search three

vehicles that were observed in the driveway of the residence, all of which

were registered to WEATHtrRALL: (1) a black 2005 Acura TSX, Iowa

license plates EKW084 , (2) a gray 2073 Acura ATL, Iowa license plates

HCtr450, and (3) a black 2005 Acura ATL, Iowa license plates DWG971.

     49.    This search warrant was issued on November 1, 2018 and

executed that same day.

     50.    While executing this warrant, officers saw the United States

Postal Service ("IJSPS") was dropping off a package.

     51.    Officers executed the search warrant anyway, knocking and

announcing their presence.

     52. After the officers failed to       receive    a   response   to   their

attempted knock and announce, an officer used a door ram to attempt to

open the front door.

                                    16
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 17 of 26




      53. It took several tries to enter the home.
      54. When officers entered, they observed WtrATHERALL,          naked,

standing in front of the open bathroom door.

      55. In the bathroom was a white plastic container with cocaine
residue inside. The bathroom floor and lid of the toilet had white powder

residue that later tested positive for cocaine.

      56.   After entry, an officer went back outside and confirmed with

USPS that the package was for the residence and addressed to Danielle

Leonard, the mother of WEATHERALL's children.

     57.    The package was brought into the property to be inventoried

with the rest of the evidence.

     58.    Officers again took pictures of everything before itemizing the

evidence.

     59. The following property was lawfully-seized from the residence
                Tvpe                                  Item
Money                                  $750
Marijuana                              USPS Package for Danni
                                       Leonard: 2 vacuum/heat sealed
                                       bags (est. 924 grams of
                                       mariiuana)
Marijuana                              Tupperware container of
                                       marijuana (est. 306 srams)
Marijuana                              Two vacuum/heat sealed bags
                                       with mariiuana (est. 916 qrams)
                                     T7
   Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 18 of 26




              Tvpe                                  Itern
Marijuana                            A single bag (est. 25 srams)
Cocaine                              White container found in
                                     bathroom and lid with cocaine
                                     residue
Drug Paraphernalia and               Working digital scale with cocaine
Packaging                            residue, baggies, and a bent
                                     plastic card with cocaine residue
Drug Paraphernalia and               Food sealer
Packaging
Drug Paraphernalia and               Working digital scale and baggies
Packaging
Drug Paraphernalia and               Working digital scale
Packasine
tr'irearms and firearm-related       a Sig Sauer MPX rifle with
items                                Romeo4 optic, bearing serial
                                     number 628025880
Firearms and firearm-related         a loaded Glock 23 Gen 4 .40
items                                caliber handgun, bearing serial
                                     number BDDX810
Firearms and firearm-related         a loaded Kimber Micro .380 caliber
items                                handgun, bearing serial number
                                     P0060899
Firearms and firearm-related         a loaded Glock 23 .40 caliber
items                                handgun, bearing serial number
                                     24D207
Firearm-related items                Four rifle magazines found in Sig
                                     Sauer MPX rifle case, 2 were
                                     loaded with 9mm rounds
Firearm-related items                Additional loaded magazine for
                                     the Kimber
Firearm-related items                Extended Glock magazine loaded
                                     with 20 .40 cal. rounds
Firearm-related items                Diamond WEATHERALL Iowa
                                     Weapons Permit




                                   18
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 19 of 26




                Acura TI with Iowa License Plate HCE450
 Tvpe                                Itern
 Drugs - Cocaine                         Two small Zrploc baggies with
                                         cocaine (est. 3 qrams)
 Firearm-related items                   A loaded Smith and Wesson .357
                                         Magnum revolver, bearing serial
                                         number C2T5043640-8
 Firearm-related items                   Box of Smith & Wesson .40
                                         caliber ammunition
 Firearm-related items                   Ammunition tray of Sig 380
                                         ammunition
 Firearm-related items                   Two loaded Glock magazu:nes (.40
                                         caI)

         60.   During the search of the residence and vehicles, a member of

the DMPD spoke with WEATHERALL in the DMPD vehicle that was

parked in the driveway.

         61.   During this interview, WEATHERALL waived lnts Miranda

rights and agreed to speak to law enforcement.

         62.   This waiver is recorded, as is the interview.

         63.   WEATHERALL stated he was not employed.

         64.   WEATHERALL claimed he had a shoe business since the age

of 16.

         65.   WEATHtrRALL stated he was letting a couple of buddies hold

on to the shoes for his shoe business.

         66.   WEATHERALL stated he used to keep shoes in one of his

                                        19
    Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 20 of 26




storage units, but added things didn't work out.

      67.    WEATHtrRALL initially denied having cocaine in the home

or large amounts of marijuana.

      68. After being shown the search warrants,           and told that Iaw,

enforcement had been to both units already, WEATHERALL stated he

was "a dead man."

      69.    WEATHtrRALL said he had a weapons permit, but that he

wouldn't anymore.

      70.    WEATHERALL repeated that he was "a dead man."

      71. WEATHERALL stated that he                     occasionally smoked

marijuana.

      72. WEATHERALL talked about his shoe collection, stating he
built it up since he was   16 and   that there was probably $100,000 in value.

      73.    WEATHERALL stated that           it varied as to whether he was
getting the drugs from out-of-state or locally.

      74. WEATHERALL            explained he was currently      in   debt, and

described   it   as not being a happy number.

      75. WEATHERALL said he was supposed to hold on to half the
money in the storage unit, and the other half was his shoe money.


                                        20
    Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 21 of 26




        76.   WEATHtrRALL stated that the other         little bit was his
savings, but $5,000 was not his money and he would need to pay that

back.

        77. In a second post-Miranda       statement that same evening,

WEATHERALL explained the US Postal package contained marijuana.

        78. WEATHERALL said US Postal package containing
marijuana was delivered to him         because he was    in debt. He was
supposed to take care of the package. Once he found out where        it was
going, he was going to deliver the package to the actual owner.

        79. During the execution of the various search warrants,         no

business records were discovered       that would support the     assertion

WEATHERALL was operating, or had operated, a shoe business.

        80.   The following is a summary of some of the significant items of

investigative interest found during the execution of the search warrants

at the two storage units and WEATHERALL's residence:

              a)   An estimated 7,474.82 grams of cocaine, possessed by
                   WEATHERALL, in full or in part, for distribution;

              b) An estimated 4,290,64 grams of marijuana, including
                 the marijuana from the USPS package, which
                 WEATHERALL possessed, in full or in part, for
                   distribution;

                                      2t
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 22 of 26




            c)    An estimated 14.67 grams of mushrooms, which
                  WtrATHERALL apparently possessed for distribution;

            d)    An estimated 37 .29 grams of N-ethylpentylone, which
                  WEATHtrRALL apparently possessed for distribution;

            e)    U.S. currency totaling $10,770;

            9     14 firearms, magazines, ammunition, and firearms
                  accessories;

            s)    Digital scales, with drug residue, used in the drug-
                  dealing trade;

            h)    Empty baggies, consistent with drug trafficking;

            0     Packaging with drug residue, consistent        with     drug
                  trafficking; and

            i)    570 pairs of new assorted Nike & Adidas shoes in shoe
                  boxes.

      81. The foregoing controlled         substances, currency, firearms,

digital scales, baggies, and other property were part of, used as part      of,

or purchased, in whole or in part, with proceeds of WEATHtrRALL's

illegal drug trafficking.

      82.   Based on a review of search warrant photos, rather than the

shoes in the storage   unit being of a wide variety of sizes, consistent with

a business inventory, the shoe boxes appear to show WEATHERALL

accumulated shoes in the same or similar sizes, namely sizes 10 - 11.

                                      22
    Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 23 of 26




     83.   One of the records found during the search of the   first storage
unit showed a shipment of a single pair of "Air Jordan Retro 1 HI        OG

Wheat Mens Lifestyle Shoe," shipped on December 26, 2017. The shoes

were shipped to "Diamond Weatherall, 4377 SE 17th Street, Des Moines,

IA 50320-1531" with an email of Foxthakillah@gmai1.com", and did not
Iist a business name. The bill also indicates WEATHERALL was to be

personally billed, with the same contact information.

     84. In a text message exchange     between WEATHERALL and an

unnamed person on May 7,2078, WEATHERALL was asked by the other

person, with whom he was engaging in an illegal transaction concerning

controlled substances, "Send me some all black js or all white shoes     ill
pay them just take off tab." WEATHERALL was asked for "Size 10 or

10.5", and to send "Nice ones." He informed his customer he had some

"Jordans" and "Adidas" shoes. Therefore, the shoe collection is connected

to WEATHERALL's drug trafficking.

     85.   WEATHERALL was charged by a federal grand jury in the

Southern District of Iowa on January 23, 2Ol9 with possession with the

intent to distribute at least 500 grams of a mixture and         substance

containing a detectible amount of cocaine and marijuana, possession of


                                   23
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 24 of 26




one or more firearms    in connection with a drug trafficking crime,      and

being an unlawful drug user in possession of a firearm.

     86.    On February 22, 2019, WEATHERALL was charged in                 a

Superseding Indictment by a federal grand jury in the Southern District

of Iowa with possession with the intent to distribute at least 500 grams

of a mixture and substance containing a detectible amount of cocaine and

marijuana, possession of one or more firearms in connection with a drug

trafficking crime, and being an unlawful drug user in possession of         a

firearm.

      87.   At no time pertinent to the events herein, did WEATHERALL

incorporate or create a business entity through which he was operating

a shoe business.

     88. At no time pertinent to the events herein is it           believed

WEATHERALL paid local, state, or federal sales or other taxes related

to a shoe business.

     89.    In Iowa, retailers who sell taxable tangible personal property,

services, and products must obtain a sales tax permit.

     90. At no time pertinent to the events herein is it           believed

WEATHERALL had a permit or license to operate a shoe business.


                                    24
    Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 25 of 26




     91. At no time pertinent to the events herein is it            believed

WEATHERALL publically advertised in newspapers, on television, on

radio, via billboard, or on Internet sites that he, or a business he

operated, was selling shoes.

                            CLAIM FOR RELIEF

     WHEREFORE, the United States prays               that the    Defendant

property be forfeited to the United States and that it be awarded its costs

and disbursements in this action and for such other and further relief as

the Court deems property and just.

                                          Respectfully submitted,

                                          Marc Krickbaum
                                          United State;Attorney
                                                 <fO
                                     By: / Crais Peyton Gaumer
                                         Craig Peyton Gaumer
                                        Assistant United States Attorney
                                         U. S. Courthouse Annex,
                                         Suite 286
                                         110 East Court Avenue
                                        Des Moines, Iowa 50309
                                        TeI: (515) 473-9300
                                         Fax: (515) 473-9292
                                         Email: craig. gaumer@usdoj. sov




                                     25
     Case 4:19-cv-00143-JAJ-SHL Document 1 Filed 05/09/19 Page 26 of 26




                             VERIFICATION

     I, Jason R. Noble, hereby verify and declare under penalty of
perjury that   I   am an investigator with the Des Moines, Iowa Police

Department, and that I have read the foregoing Verified Complaint and

know the contents thereof and the matters contained in the Verified

Complaint are true to my own knowledge, except for those matters not

within my own personal knowledge and as to those matters, I believe

them to be true.

     The sources of my knowledge and information and the grounds for

my belief are the official files and records of the United States and the

Des Moines Police Department and information provided to me by other

law enforcement officers, as well as my investigation of this case, together

with others, as an investigator with the Des Moines Police Department.

     Dated: May      6 ,ZOtg.


                             Jasdn R. Noble, Investigator
                             Des Moines Police Department




                                    26
